Locher, J.
These cases present the same issue: whether the one-year statute of limitations in R. C. 2305.11(A) bars the appellants’ actions.
*473R. C. 2305.11(A) provides, in pertinent part: “An action for * * * malpractice, including an action for malpractice against a physician, podiatrist, or a hospital * * * shall be brought within one year after the cause thereof accrued * * 1 This provision has limited applicability. “The statute of limitations contained in R. C. 2305.11(A) is limited to the areas specifically enumerated therein and to the common-law definition of ‘malpractice.’ ” Hocking Conservancy Disk v. Dodson-Lindblom Assoc. (1980), 62 Ohio St. 2d 195.
Likewise, the term “malpractice” has a limited definition. “Today, the term, malpractice, is sometimes used loosely to refer to the negligence of a member of any professional group. However, legally and technically, it is still subject to the limited common-law definition. It is well established that where a statute uses a word which has a definite meaning at common law, it will be presumed to be used in that sense and not in the loose popular sense. Grogan v. Garrison [1875], 27 Ohio St. 50, 63.
“If the General Assembly had wished to protect groups other than those traditionally associated with malpractice, it should have listed the ones to be covered * * * .
“There is no compelling reason for a nurse to be given the protection of a one-year statute of limitations. A nurse, although obviously skilled and well trained, is not in the same category as a physician who is required to exercise his independent judgment on matters which may mean the difference between life and death * * * .” Richardson v. Doe (1964), 176 Ohio St. 370, 372-373. Nor does the definition of malpractice encompass the conduct of laboratory technicians. Although they too are skilled and trained, the General Assembly has not singled them out for the special protection provided by the one-year statute of limitations in R. C. 2305.11(A).
Accordingly, neither of these cases presents an action in malpractice. Rather, appellants have alleged negligence against individuals whose occupations are not among those enumerated in R. C. 2305.11(A) or within the common-law *474definition of “malpractice.” Therefore, R. C. 2305.11(A) may not bar an action against the hospitals who are their employers.
Appellees argue, however, that (1) these cases present “medical claims”;2 (2) the General Assembly intended that the terms “malpractice” and “medical claims” be used interchangeably; and, therefore, (3) R. C. 2305.11(A) bars all medical claims filed more than one year after the cause of action arose. We disagree.
R. C. 2305.11(B) provides, in pertinent part:
“In no event shall any medical claim against a physician, podiatrist, or a hospital be brought more than four years after the act or omission constituting the alleged malpractice occured * * * .” 3 (Emphasis added.)
We admit that this sentence is confusing. Yet, the operative limitation provision of R. C. 2305.11(A) expressly mentions “malpractice” without including “medical claims.” As discussed above, our holding in Hocking Conservancy Disk, supra, requires that we continue to apply the common-law definition of “malpractice” when construing this statute of limitations. We find nothing in the statute to suggest that the General Assembly accepted the invitation of Judge Matthias in Richardson, supra, at 373, to extend the applicability of R. C. 2305.11(A) to the groups of people and the kind of conduct involved in these cases.
Accordingly, as to case No. 81-686, we reverse the Court of Appeals and remand the cause for further proceedings consistent with this opinion and App. R. 12(A). As to case No. 81-688, we reverse the Court of Appeals and remand the cause for further proceedings consistent with this opinion.

Judgments reversed.

Celebrezze, C. J., W. Brown and C. Brown, JJ., concur.
*475Sweeney, Holmes and Krupansky, JJ., dissent.

 Prior to amendments passed in 1975 and 1976, R. C. 2305.11 did not contain the language “including an action for malpractice against a physician, podiatrist, or a hospital.” Otherwise, the limitation provision remained the same.


 R. C. 2305.11(D)(3) provides:
“ ‘Medical claim’ means any claim asserted in any civil action against a physician, podiatrist, or hospital arising out of the diagnosis, care, or treatment of any person.”
The General Assembly added this provision in 1975 as part of Am. Sub. H. B. No. 682 (136 Ohio Laws 2809, 2811).


 The General Assembly added this provision in 1975 as part of Am. Sub. H. B. No. 682 (136 Ohio Laws 2809, 2811).